Title: From George Washington to Colonel Lambert Cadwalader, 4 September 1778
From: Washington, George
To: Cadwalader, Lambert


          
            Dear Sir
            H. Qers [White Plains] 4 Sepr 1778
          
          I am pressed by a number of causes to beg your determination on a point which is likely
            to give rise to much disquietude in the Pennsylvania line. The officers consider the
            retention of your commission as an obstacle to their rise, while it is urged that you
            are not viewed by the enemy as a prisoner of war.
          It appears to me that the workings of a delicate sentiment should 
            never be discouraged, tho we do not find men much inclined to favor its operation
            against their own rank. But this is not the principal consideration your liberty is
            supposed to be the price of General Prescots obligation to your Father which it is
            thought implied no inactivity whatsoever on your part.
            The circumstances of the transaction which came to my knowledge I must confess led me to
            think in the same manner—And The inclosed letter will also explain the judgement of the
            comissioners of arrangement on this subject. I wish to
            have your decision as soon as possible; and should it be to return to the army I shall
            consider it a fortunate circumstance to the service. I
            am Sir with much esteem your most Obt &.
          
            G. W—n
          
        